Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 7 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,079,104.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the overall scope of the claimed invention is practically the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodloe (US 3,083,952), which shows all of the claimed limitations.  Goodloe shows: 
1. A flame-resistant wick comprising: a hollow chamber (inherent to tube structure – fig. 5); and at least one capillary structure 11 surrounding the hollow chamber and interlaced by a plurality of wire strands into a tubular shape (fig. 5), with each of the plurality of wire strands consisting of a plurality of core wires made of a material having a melting point of not less than 800 °C (nickel steel – col. 1, lines 65-70); wherein the plurality of wire strands includes a plurality of first wire strands and a plurality of second wire strands interlaced with one another, and wherein each of the plurality of first wire strands interlaces with at least one of the plurality of second wire strands to form an acute angle S’ (fig. 5).  
2. The flame-resistant wick as claimed in claim 1, wherein at least one of the plurality of core wires is made of metals whose melting point of not less than 800 °C or carbon fiber material (nickel steel – col. 1, lines 65-70).   
8. The flame-resistant wick as claimed in claim 1, wherein the at least one capillary structure is flexible (inherent – fig. 5).  
9. The flame-resistant wick as claimed in claim 8, wherein the at least one capillary structure is capable of being bent into a U shape to form an igniting end and two drawing ends located opposite to the igniting end (inherent – fig. 5).  
10. The flame-resistant wick as claimed in claim 1, wherein the plurality of first wire strands and the plurality of second wire strands interlace with one another to form a plurality of meshes, and wherein each of the plurality of meshes has the acute angle (fig. 5).  
11. The flame-resistant wick as claimed in claim 1, wherein the at least one capillary structure includes two capillary structures, and wherein the two capillary structures are mounted around one another and extend along a central axis of the hollow chamber (fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodloe (US 3,083,952), which discloses substantially all of the claimed limitations.  
Goodloe teaches the invention as described above but fails to explicitly teach the claimed materials and the claimed arrangement.
As regards the claimed materials:
The particular material used is simply a matter dependent on availability and cost.  The claimed stainless steel, copper, and carbon fiber materials are well within the knowledge and ability of one of ordinary skill in the art.  
Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention incorporate the claimed materials into the invention disclosed by Goodloe, so as to satisfy considerations of availability and cost.

	
As regards the claimed arrangement:
The claimed arrangement of the fibers is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components and esthetic appeal to provide a pleasing appearance.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed arrangement into the invention disclosed by Goodloe, so as to provide for spatial considerations and esthetic appeal.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.
November 30, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762